DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/590345 on February 01, 2022
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 (a system) recite receive, from a vendor, a selection of agricultural product type in the agricultural product type field of the interactive interface; 
determine the plurality of available base unit values and the plurality of available base unit measurement types for the selected agricultural product type; cause the plurality of available base unit values to be selectable from the base unit values field and the plurality of available base unit measurement types to be selectable from the base unit measurement type field of the interactive interface; receive, from the vendor, a selection of a base unit value and a base unit measurement type; store a marketplace record to the memory device, the marketplace record including the selected agricultural product type, the selected base unit value, and the selected base unit measurement type; and cause a product purchase interactive interface to populate using the stored marketplace record to enable a buyer to purchase the agricultural product type in one or more increments of the base unit value at the base unit measurement type.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 13 (a method) recites generating, an interactive interface for inventory management, wherein the interactive interface includes an agricultural product type field, a base unit values field, and a base unit measurement type field; receiving, a selection of agricultural product type in the agricultural product type field of the interactive interface; determining the plurality of available base unit values and the plurality of available base unit measurement types for the selected agricultural product type; causing the plurality of available base unit values to be selectable from the base unit values field and the plurality of available base unit measurement types to be selectable from the base unit measurement type field of the interactive interface; receiving, a selection of a base unit value and a base unit measurement type; and storing a marketplace record, the marketplace record including the selected agricultural product type, the selected base unit value, and the selected base unit measurement type, wherein the storing a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 20 (a non-transitory computer-readable medium) recites generating, an interactive interface for inventory management, wherein the interactive interface includes an agricultural product type field, a base unit values field, and a base unit measurement type field; receiving, from the vendor device via the interactive interface, a selection of agricultural product type in the agricultural product type field of the interactive interface; determining the plurality of available base unit values and the plurality of available base unit measurement types for the selected agricultural product type; causing the plurality of available base unit values to be selectable from the base unit values field and the plurality of available base unit measurement types to be selectable from the base unit measurement type field of the interactive interface; receiving, from the vendor device, a selection of a base unit value and a base unit measurement type; storing a marketplace record to a memory device associated with a server, the marketplace record including the selected agricultural product type, the selected base unit value, and the selected base unit measurement type, wherein the memory device stores a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type; generating, on a buyer device, a product purchase interactive interface, wherein the product purchase interactive interface includes an agricultural product field; and causing the product purchase interactive interface to populate the agricultural product field, using the stored marketplace record, to enable a buyer to purchase the agricultural product type in one or more increments of the base unit value at the base unit measurement type.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a memory and a processor to perform the managing of inventory stock for variable weighted and variable priced agricultural products, storing a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type; providing an interactive interface for a vendor, the interactive interface including an agricultural product type field, a base unit values field, and a base unit measurement type field; and further receiving, a selection of agricultural product type in the agricultural product type field, and a selection of a base unit value and a base unit measurement type; and storing a marketplace record to the memory device, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of managing of inventory stock for variable weighted and variable priced agricultural products, storing a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-12, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 14-19, these claims recite limitations that further define the same abstract idea noted in claim 13. Therefore, they are considered patent ineligible for the reason given above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

9.	Claims  1-8, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friend et al. (U.S. Pub. No. 2001/0032165) (hereinafter Friend’).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13 and 20:  Friend discloses an apparatus, a method and a non-transitory computer readable medium comprising: 
a memory device storing a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type, Friend teaches a memory (see at least paragraph 0042);
an interface controller configured to provide an interactive interface for a vendor, the interactive interface including an agricultural product type field, a base unit values field, and a base unit measurement type field, Friend teaches an interface (see at least paragraph 0047); and 
a processor in communication with the interface controller and the memory device, Friend teaches a processor (see at least paragraph 0042), wherein the processor in cooperation with the interface controller is configured to: 
receive, from a vendor, a selection of agricultural product type in the agricultural product type field of the interactive interface, Friend teaches  the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for diverse farm production commodities, agricultural products and services and truck, rail, ship or air transportation (see at least paragraphs 0078, 0084, 0088 and 0091);
determine the plurality of available base unit values and the plurality of available base unit measurement types for the selected agricultural product type, Friend teaches an analysis section 78 gives a member the opportunity to utilize the power of the system's database in order to generate real-time market analysis reports, as well as graphical presentations of various important item metrics, such as supply/demand "hot spot" maps, price trend charts, and the like. From within the analysis section 78, a member is also able to obtain information related to agricultural weather forecasts, for example, agricultural news, currency conversions, and the like, by having the system either provide a link to partner web sites that contain such information, or by having the system acquire such information and present it to the user in a frame, pop-up window, or the like (see at least paragraphs 0063, 0071 and 0091);
cause the plurality of available base unit values to be selectable from the base unit values field and the plurality of available base unit measurement types to be selectable from the base unit measurement type field of the interactive interface, Friend teaches  the presentation layer 16 is composed of a number of particular, purpose-built graphic display screens, generally indicated at 22, each of which are particularly devised to either present or receive application specific data (see at least paragraphs 0043, 0063, 0071 and 0091);
receive, from the vendor, a selection of a base unit value and a base unit measurement type, Friend teaches  the presentation layer 16 is composed of a number of particular, purpose-built graphic display screens, generally indicated at 22, each of which are particularly devised to either present or receive application specific data (see at least paragraphs 0043, 0057, 0063, 0082 and 0091);
store a marketplace record to the memory device, the marketplace record including the selected agricultural product type, the selected base unit value, and the selected base unit measurement type, Friend teaches  the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for diverse farm production commodities, agricultural products and services and truck, rail, ship or air transportation (see at least paragraphs 0078, 0082-0085, 0088 and 0091);
wherein the memory device stores a data structure that relates a plurality of available base unit values and a plurality of available base unit measurement types to each type of agricultural product type, Friend teaches an analysis section 78 gives a member the opportunity to utilize the power of the system's database in order to generate real-time market analysis reports, as well as graphical presentations of various important item metrics, such as supply/demand "hot spot" maps, price trend charts, and the like. From within the analysis section 78, a member is also able to obtain information related to agricultural weather forecasts, for example, agricultural news, currency conversions, and the like, by having the system either provide a link to partner web sites that contain such information, or by having the system acquire such information and present it to the user in a frame, pop-up window, or the like (see at least paragraphs 0063, 0071 and 0091);
generating, on a buyer device, a product purchase interactive interface, wherein the product purchase interactive interface includes an agricultural product field, Friend teaches  the presentation layer 16 is composed of a number of particular, purpose-built graphic display screens, generally indicated at 22, each of which are particularly devised to either present or receive application specific data (see at least paragraphs 0043, 0063, 0071 and 0091); and
cause a product purchase interactive interface to populate using the stored marketplace record to enable a buyer to purchase the agricultural product type in one or more increments of the base unit value at the base unit measurement type, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109).

Claims 2 and 14:  Friend discloses the apparatus and method according to claims 1 and 13, and Friend further teaches wherein the processor in cooperation with the interface controller is configured to:
after receiving the selection of the base unit value, determine base unit multiples of the base unit value, Friend teaches  the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for diverse farm production commodities, agricultural products and services and truck, rail, ship or air transportation (see at least paragraphs 0078, 0082-0085, 0088 and 0091);

cause the base unit multiples to be displayed in the interactive interface with respective price fields, Friend teaches  the presentation layer 16 is composed of a number of particular, purpose-built graphic display screens, generally indicated at 22, each of which are particularly devised to either present or receive application specific data (see at least paragraphs 0043, 0057, 0063, 0082 and 0091);
receive, from the vendor, a price entry for each of the respective price fields, Friend teaches  the presentation layer 16 is composed of a number of particular, purpose-built graphic display screens, generally indicated at 22, each of which are particularly devised to either present or receive application specific data (see at least paragraphs 0043, 0057, 0063, 0082 and 0091); and
store to the marketplace record the base unit multiples and the respective price entries, Friend teaches  the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for diverse farm production commodities, agricultural products and services and truck, rail, ship or air transportation (see at least paragraphs 0078, 0082-0085, 0088 and 0091).

Claims 3 and 16:  Friend discloses the apparatus and method according to claims 2 and 13, and Friend further teaches wherein the processor in cooperation with the interface controller is configured to cause the product purchase interactive interface to additionally populate using the base unit multiples and the respective price entries, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109).

Claims 4 and 17:  Friend discloses the apparatus and method according to claims 2 and 13, and Friend further teaches wherein the memory device stores a plurality of available buyer types and the base unit is associated with a normal price, and wherein the processor in cooperation with the interface controller is configured to:
cause the plurality of available buyer types to be displayed in the interactive interface with respective price change fields for the base unit value with respect to the normal price, Friend teaches the advantages of a distributed server system become apparent when it is recognized that buyers and sellers are able to interact with the trading platform on a continental and indeed global basis, with sellers in, for example, California and Connecticut both marketing their goods and services to a universe of purchasers that might include buyers in Alaska, Texas, Peru or Germany. Local distributed servers allow the trading platform to be implemented in a quasi-star configuration, with each local nexus communicating with all other local servers, so as to aggregate all of the data, allow for cross-border purchases and shipments, while more directly servicing local commodity markets (see at least paragraphs 0011 and 0042);
receive, from the vendor, a price change entry for each of the respective price change fields, Friend teaches the details of an offer to sell might change during the negotiation process, but the original offer to sell is always displayed in the applicable search results regardless of whether offer details have changed during the negotiation. This particular trading platform feature allows sellers to receive multiple negotiations on an offer to sell, with each negotiation based on the original offer to sell as expressed in the search results screen. Original offers and original requests are all that are presented to a general user, with all negotiation modifications taking place in a side-channel, so to speak, where no other transactors except the two negotiators having access to the negotiation data (see at least paragraph 0099); and
store to the marketplace record the buyer types and the respective price change entry, Friend teaches the details of an offer to sell might change during the negotiation process, but the original offer to sell is always displayed in the applicable search results regardless of whether offer details have changed during the negotiation. This particular trading platform feature allows sellers to receive multiple negotiations on an offer to sell, with each negotiation based on the original offer to sell as expressed in the search results screen. Original offers and original requests are all that are presented to a general user, with all negotiation modifications taking place in a side-channel, so to speak, where no other transactors except the two negotiators having access to the negotiation data (see at least paragraph 0099).

Claims 5 and 18:  Friend discloses the apparatus and method according to claims 4 and 17, and Friend further teaches wherein the processor in cooperation with the interface controller is configured to:
receive an indication of a buyer type of the buyer, Friend teaches the advantages of a distributed server system become apparent when it is recognized that buyers and sellers are able to interact with the trading platform on a continental and indeed global basis, with sellers in, for example, California and Connecticut both marketing their goods and services to a universe of purchasers that might include buyers in Alaska, Texas, Peru or Germany. Local distributed servers allow the trading platform to be implemented in a quasi-star configuration, with each local nexus communicating with all other local servers, so as to aggregate all of the data, allow for cross-border purchases and shipments, while more directly servicing local commodity markets (see at least paragraphs 0011 and 0042);
calculate a price of the base unit value based on the buyer types and the respective price change entry, Friend teaches the details of an offer to sell might change during the negotiation process, but the original offer to sell is always displayed in the applicable search results regardless of whether offer details have changed during the negotiation. This particular trading platform feature allows sellers to receive multiple negotiations on an offer to sell, with each negotiation based on the original offer to sell as expressed in the search results screen. Original offers and original requests are all that are presented to a general user, with all negotiation modifications taking place in a side-channel, so to speak, where no other transactors except the two negotiators having access to the negotiation data (see at least paragraph 0099); and
cause the product purchase interactive interface to display the calculated price of the base unit value based on the buyer type, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109).

Claim 6:  Friend discloses the apparatus according to claim 4, and Friend further teaches wherein the buyer types include at least one of a wholesaler, a retailer, a guest, a frequent buyer, or a membership buyer, Friend teaches members purchasers or buyers (see at least paragraphs 0062-0064).

Claim 7:  Friend discloses the apparatus according to claim 4, and Friend further teaches wherein the price change entry includes at least one of a percentage increase from the normal price of the base unit, a percentage decrease from the normal price of the base unit, or a different value to replace the normal price of the base unit, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109).

Claim 8:  Friend discloses the apparatus according to claim 4, and Friend further teaches wherein the base unit measurement types include at least one of ounces, pints, quarts, gallons, bushels, baskets, pounds, or a fraction of an animal, Friend teaches price, quantity and weight fields are also provided along with a unit basis for the price, quantity and weight descriptors (see at least paragraphs 0083-0085).

Claim 11:  Friend discloses the apparatus according to claim 10, and Friend further teaches wherein the processor in cooperation with the interface controller is configured to:
cause the interactive interface to display a flag indicative as to whether the agricultural product type is perishable, Friend teaches perishable goods (see at least paragraphs 0041, 0092 and 0095);
responsive to selection of the flag, display in the interactive interface a carryover limit field, Friend teaches the requestor is able to indicate a particular location radius in which they would prefer the commodity to be located. For example, for perishable goods, a requestor might require that the source of the commodity be located within ten miles or twenty miles of a particular city, in order to ensure that the goods will have a particular quality metric once the transaction is consummated and the goods are delivered. A textual comment field allows the requester to add further textual comments to the request if the requestor wishes to transact on the basis of terms and conditions peculiar to themselves (see at least paragraphs 0041, 0092 and 0095);
receive, from the vendor, a selection of a carryover limit, Friend teaches the requestor is able to indicate a particular location radius in which they would prefer the commodity to be located. For example, for perishable goods, a requestor might require that the source of the commodity be located within ten miles or twenty miles of a particular city, in order to ensure that the goods will have a particular quality metric once the transaction is consummated and the goods are delivered. A textual comment field allows the requester to add further textual comments to the request if the requestor wishes to transact on the basis of terms and conditions peculiar to themselves (see at least paragraphs 0041, 0092 and 0095); and
store to the marketplace record the carryover limit, Friend teaches the requestor is able to indicate a particular location radius in which they would prefer the commodity to be located. For example, for perishable goods, a requestor might require that the source of the commodity be located within ten miles or twenty miles of a particular city, in order to ensure that the goods will have a particular quality metric once the transaction is consummated and the goods are delivered. A textual comment field allows the requester to add further textual comments to the request if the requestor wishes to transact on the basis of terms and conditions peculiar to themselves (see at least paragraphs 0041, 0092 and 0095).

Claim 12:  Friend discloses the apparatus according to claim 11, and Friend further teaches wherein the processor is configured to adjust the inventory of the agriculture product type such that at least a portion of the inventory from a previous time period is carried over to a current time period based on the carryover limit.

Claim 15;  Friend teaches the method according to claim 13, and Friend further teaches further comprising:
generating, by the server, on a buyer device, a product purchase interactive interface, wherein the product purchase interactive interface includes an agricultural product field, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109); and
causing the product purchase interactive interface to populate the agricultural product field, using the stored marketplace record, to enable a buyer to purchase the agricultural product type in one or more increments of the base unit value at the base unit measurement type, Friend teaches after a search has been conducted and results returned to the user. The search results are presented in split-screen fashion, with the top portion of the results screen containing offers to sell that match the search criteria; the bottom portion containing requests for quote satisfying the search criteria. Necessarily, if the user has elected to have the system show only offers to sell, the bottom portion of the screen will not show requests for quote; the offers to sell returned by the search will populate the entire screen (see at least paragraphs 0079, 0081 and 0109).
Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (U.S. Pub. No. 2001/0032165) (hereinafter Friend’) in view of Zakas et al. (U.S. Pub. No. 2012/0226573) (hereinafter ‘Zakas’).



Claims 9 and 19:  Friend discloses the apparatus and method according to claims 1 and 13, but does not teach wherein the processor in cooperation with the interface controller is configured to:
cause the interactive interface to a display a replenishment quantity field and a time period field, receive, from the vendor, a selection of a time period duration and a replenishment quantity, and store to the marketplace record the time period duration and the replenishment quantity.
However, Zakas teaches shopper desiring to purchase or is considering purchasing more than one item at the same time or at different times in the same transaction or related series of transactions. These items may be related in some way or may be unrelated. Non-limiting examples of related items include: decorating or furnishing a room, monthly replenishment of office supplies, home building or remodeling, buying ski clothes and equipment, a home entertainment system, periodic replenishment of school supplies, outfitting a dorm room, preparing for summer camp, rebuilding a vintage car, renovating a kitchen, or starting up a business. As a non-limited example of unrelated items, a department store web site could offer different discounts depending on the types, quantities, and order value of goods purchased or a blogger could present a list of best new products (see at least paragraph 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Friend to modify to include the teaching of Zakas in order to have items in stock regularly for customer satisfaction.

Claim 10:  Friend in view of Zakas disclose the apparatus according to claim 9, and Zakas further teaches wherein the processor is configured to adjust an available inventory of the agriculture product type for purchase such that the inventory is increased by the replenishment quantity every time period duration, Zakas teaches shopper desiring to purchase or is considering purchasing more than one item at the same time or at different times in the same transaction or related series of transactions. These items may be related in some way or may be unrelated. Non-limiting examples of related items include: decorating or furnishing a room, monthly replenishment of office supplies, home building or remodeling, buying ski clothes and equipment, a home entertainment system, periodic replenishment of school supplies, outfitting a dorm room, preparing for summer camp, rebuilding a vintage car, renovating a kitchen, or starting up a business. As a non-limited example of unrelated items, a department store web site could offer different discounts depending on the types, quantities, and order value of goods purchased or a blogger could present a list of best new products (see at least paragraph 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Friend to modify to include the teaching of Zakas in order to have items in stock regularly for customer satisfaction.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Perry et al. (U.S. Pub. No. 2019/0325466) talks about receiving, from a crop producer, a request to list a crop product within an online agricultural system, the first request identifying a type of the crop product, a first quantity of the crop product, and a location of the crop product; accessing current crop product information comprising: a current available quantity and current price of the type of the crop product associated with the location of the crop product within the online agricultural system; and current satellite data representative of the location of the crop product; accessing historic crop product information comprising: historic quantities and historic prices of the type of the crop product associated with the location of the crop product within the online agricultural system; and historic satellite data representative of the location of the crop product; training a price model for the crop product using the accessed current crop product information and the accessed historic crop product information; predicting a future price of the type of the crop product using the price model; and presenting, within an interface of the online agricultural system displayed by a client device of the crop producer, the predicted future price of the type of the crop product (see at least claim 1).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             09/10/2022